DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omote et al. (Pub. No. US 2020/0408594).
As to claim 1, Omote discloses an electronic device unit 10, comprising: 
a control target device 70; and 
an electronic control device to be mounted to the control target device, 
the control target device including: 
a control target housing 20; 
a control target component 62f provided inside the control target housing; and 
an inner connector, which is provided inside the control target housing, and is electrically connected to the control target component (¶0059 discloses that 
the electronic control device including: 
an electronic circuit including a circuit board 61 and an electronic control component 62a mounted to the circuit board; and 
a first connector, which is fixed to the circuit board, and is electrically connected to the electronic control component (¶0059 discloses that circuit boards 61 are electrically connected by a connector accommodated in the first compartment R1 inside the housing), 
wherein the control target housing has formed therein an opening, which allows the electronic control device to be placed in and taken out of the control target housing (¶0115 discloses a back cover that is detached from the housing creating an opening; fig. 8), and 
wherein, when the first connector is connected to the inner connector, at least a part of the electronic control device is located 17inside the control target housing (fig. 4).  
As to claim 5, Omote discloses that, when the electronic control device is mounted to the control target device, a peripheral edge portion of the electronic control device is located on an inner side of an inner wall surface of the opening as viewed in a direction in which the electronic control device is placed in and taken out of the control target housing (fig. 4 shows the electronic control device located within walls 32 and 36; fig. 8).  
As to claim 6, Omote does not disclose that the electronic control device further includes a resin portion, which covers the electronic control component.  
Suzuki discloses an electronic control device 1 further includes a resin portion 41, which covers the electronic control component (fig. 1).
As to claim 7, Omote in view of Suzuki discloses that the resin portion is formed of a thermosetting resin (¶0030).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses an outer connector provided outside the control target housing; and a sealing member configured to seal a gap between the control target housing and the outer connector, wherein the electronic control device further includes a second connector, which is fixed to the circuit board, and is electrically connected to the electronic control component, and wherein, when the first connector is connected to the inner connector, and the second connector is connected to the outer connector, the opening is covered with the outer connector from outside the control target housing, and the gap between the control target housing and the outer connector is sealed by the sealing member.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Higashibata et al. (Pub. No. US 2011/0205706) discloses a control device having two PCBs with components connected inside a housing by an internal connector.
Yoshimoto et al. (Pub. No. US 2010/0177483) discloses a housing having multiple circuit boards connected together inside the housing.
Sanada discloses an electronic device having a control target device and an electronic control device connected to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847